DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 6, 8-16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the prior art does not teach or suggest the combination of wherein, inter alia, a method comprising: conducting, by a battery controller, first electrical energy from a primary cell to a secondary cell at a constant current level; and recording, by the battery controller, a first amount of time during which the first electrical energy is conducted from the primary cell to the secondary cell, wherein the first amount of time is usable to determine a first amount of battery power stored in the primary cell.
Regarding claims 3 – 6, 8-12, the claims are dependent upon claim 2 and are therefore allowable.
Regarding claim 13, the prior art does not teach or suggest the combination of wherein, inter alia, a battery-powered node residing within a wireless mesh network, the battery-powered node comprising: a battery controller comprising a current source: wherein the battery controller is configured to: conduct first electrical energy from the first battery to the second battery at a constant current level using the current source; and record a first amount of time during which the first electrical energy is conducted from the first battery to the second battery using the current source, wherein the first amount of time is usable to determine a first amount of battery power stored in the first battery .
Regarding claims 14 – 16, and 18-22, the claims are dependent upon claim 13 and are therefore allowable. 
Regarding claim 23, the prior art does not teach or suggest the combination of wherein, inter alia, one or more non-transitory computer-readable media storing instructions that, to perform the steps of: causing first electrical energy to be conducted from a primary cell to a secondary cell at a constant current level; and recording a first amount of time during which the first electrical energy is conducted from the primary cell to the secondary cell, wherein the first amount of time is usable to determine a first amount of battery power stored in the primary cell.
Regarding clams 24 – 25, the claims are dependent upon claim 23and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 08/02/2022 with respect to 2 – 6, 8-16, and 18-25  have been fully considered and are persuasive.  The rejection of claims  has been withdrawn. 


Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,777,854 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859